Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-9 have been examined in this application.  This communication is the first action on the merits.  No Information Disclosure Statement (IDS) has been filed with the application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
identify the following claim terms in the specification by reference to the drawings, designating the corresponding part or parts therein to which each term applies:
“edge piece”
“first side”
 “distal end”
“circular element”
“Edge piece seal”
“jar”
“opening of a container”
“central portion”
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following items must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“circular element” (claim 1)
“the device” (claim 1)
“container” (claim 1)
“pipette” (claim 7)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
a typographical error: “[…] more no more […]” should be “ no more”.  This correction appears consistent with the specification ([0014], Ln. 8). Claim 1 is interpreted according to the foregoing suggested correction. Appropriate correction is required.
in regards to claim 1, there appears a conflict between the preamble and the body of the claim that creates confusion. Specifically, the preamble requires a flow restrictor for a container – i.e. there is no positive recitation of “a container”—while the body of the claim pertains largely to a flow restrictor combined with a container. A correction may include: “ A device for restricting flow, the device comprising: a flow restrictor and a container wherein the flow restrictor comprises an edge piece[[,]] that seals with inner surfaces of an opening of  the container”. Appropriate correction is required.
Claims 1-9 are objected to because “where” and “wherein” are recited throughout the claims. There appears to be no distinction between the terms, and for clarity only one of the terms (i.e. “where” or “wherein”) should be consistently used in the claims.	

Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretation is applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for terms for which the following aforementioned broadest reasonable interpretations are provided. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.
In regards to claim 8, the limitation “jar” is interpreted as “a wide-mouthed container” as per the attached definition obtained on 02/27/21 from Merriam-Webster Online dictionary.
In regards to claims 5 and 6, the limitation “adjacent” is interpreted as “nearby” as per the attached definition obtained on 02/27/21 from Merriam-Webster Online Dictionary.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the limitation following limitation is ambiguous: “[…] each of the flow restrictor flaps […] having a first side adjacent to the edge piece, and having a second edge […] forming a distal end of the edge piece […]”. Specifically, it is unclear how a restrictor flap can be both: adjacent to an edge piece; and, forming part of the edge piece. Moreover, there appears no support in the specification or drawings and the particular scope cannot be determined with certainty. A correction may include: “[…] each of the flow restrictor flaps […] having a first side adjacent to the edge piece, and having a second edge […] forming a distal end of  each restrictor flap […]”. 
Further, as per claim 1, the limitation “the edge pieces” (claim 1, ln. 8) lacks clear antecedent basis in the claims. There appears no prior recitation of a plurality of edge pieces and it is unclear to what particular feature the limitation “edge pieces” refers. A correction may include: “[…] where there are open areas between the  restrictor flaps, and wherein  the open areas between each of the distal edges of the end piece form[[s]] […]”, as is consistent with the disclosure ([0016], Ln. 8-9; Fig. 1). 
Further as per claim 1, 
The limitation “the device” lacks clear antecedent basis in the claim. There appears no prior recitation of a device and it is unclear to what particular structure the limitation refers. A correction may include incorporating the suggested correction set forth in this office under the title “claim objections” pertaining to the preamble of claim 1.
The limitation “the flow” lacks clear antecedent basis in the claim. There appears no prior recitation of “a flow” and it is unclear to what particular flow (e.g. contents and magnitude and direction) the limitation “the flow” refers.
The limitation “[…] the device inhibits the flow of liquid such that no more than 2 mL of contents can be obtained when an inverted open container is taken […]” is ambiguous. Specifically, there appears no particular definition for the term “taken” in the claims or the specification and a scope of any limitation associated with the term is unclear.
The limitation “[…] an inverted open container […]” lacks clear antecedent basis. It is unclear if “an inverted open container” refers to the previously recited “container” or to a different container that is distinct from the previously recited container. A correction may include: “[…]  the container is inverted  and […]”  
The following limitation is ambiguous: “[…] the device inhibits the flow of liquid such that no more than 2 mL of contents can be obtained […] when the container is squeezed using the strength of an anthropometry–based simulation of a 5 year old child’s applied force”. Specifically, there appears insufficient parameters, either explicitly or implicit or inherent, of the claimed “anthropometry-based simulation” that provides a relation between “strength” and “applied force of a 5 year old child” such that a measure or degree intended for “strength” can be determined within reason. Some 

For the purpose of applying prior art, claim 1 is interpreted according to the following suggested corrections:
 A device for restricting flow, the device comprising: a flow restrictor and a container wherein the flow restrictor comprises an edge piece[[,]] that seals with inner surfaces of an opening of  the container, the edge piece extending around and sealing with an entirety of the inner surfaces of the opening of the container, 
a plurality of flow restrictor flaps, extending towards a central portion of the opening, each of the flow restrictor flaps being generally triangular in shape, having a first side adjacent to the edge piece, and having a second edge, narrower in width, forming a distal end of the edge piece, 
wherein there are open areas between the  restrictor flaps, and wherein  the open areas between each of the distal edges of the end piece form[[s]] an opening through which a circular element can be inserted, and 
wherein the device inhibits the flow of liquid such that  no more than 2 mL of contents can be obtained when  the container is inverted  and  squeezed once .
As per claim 2, the limitation “there are four of said edge pieces, each extending towards a center towards the opening area” is ambiguous for at least the following reasons: “edge piece” does not appear in the specification and the particular scope is unclear; edge portions are wherein the plurality of flow restrictor flaps comprises four flaps, each flap extending towards a center of the restrictor and towards the restrictor opening ”. For the purpose of applying prior art, claim 2 is interpreted according to the foregoing suggested correction.
As per claim 3, the limitation “an opening of the container” has unclear antecedent basis. It is unclear of “an opening of the container” is the same as or distinct from the previously claimed “opening of a container” (claim 1). A correction may include: “the opening of the container”. For the purpose of applying prior art, claim 3 is interpreted according to the foregoing suggested correction. 
As per claim 4, the limitation “the edge pieces” lacks clear antecedent basis in the claims. A correction may include “[…] the edge piece[[s]]  comprises[…]”.
Further as per claim 4, the limitation “a round opening” has unclear antecedent basis. It is unclear of “a round opening” is the same as or distinct from the previously claimed “opening of a container” (claim 1). A correction may include: “wherein the opening of the container  is round ”. For the purpose of applying prior art, claim 4 is interpreted according to the foregoing suggested correction. 
As per claims 5-6, the limitation “the edge piece seal” lacks clear antecedent basis in the claims. There appears no prior recitation of “edge piece seal”, and it is unclear if the claimed “edge piece seal” is the same as or different from the previously claimed “edge piece”. Furthermore, the term “edge piece seal” does not appear in the specification. A correction may include “the edge piece ”.
As per claim 7, a claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. The limitation “the opening is sufficiently large to 
Further as per claim 7, the limitation “the opening” has unclear antecedent basis. It is unclear to which previously claimed opening –i.e. opening of the container or opening of the restrictor—the claimed “opening” refers. 
Claims 2-9 depend from claim 1 and thus inherit the deficiencies thereof.
Claim 4 depends from claim 3 and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 4515752 to Miramanda.
As per claim 1, and as the examiner can understand the claim, Miramanda discloses a device for restricting flow (Fig. 3), the device comprising: 
a flow restrictor (Fig. 1) and a container (8) wherein the flow restrictor comprises an edge piece (7) that seals with inner surfaces of an opening (see Figure A, below) of the container, the edge piece extending around and sealing with an entirety of the inner surfaces of the opening of the container (claim 2, Fig. 1-3; Col. 2, ln. 35; Figure A, below),
a plurality of flow restrictor flaps (4), extending towards a central portion of the opening (Fig. 1-3; Figure A, below), each of the flow restrictor flaps being generally triangular in shape (Fig. 2), having a first side adjacent to the edge piece (Fig. 1 and 3), and having a second edge, narrower in width, forming a distal end of the edge piece (Fig. 2), 
wherein there are open areas between the restrictor flaps (Fig. 3), and wherein the open areas between each of the distal edges of the end piece form an opening through which a circular element can be inserted (see Figure A, below).

    PNG
    media_image1.png
    561
    489
    media_image1.png
    Greyscale

Figure A: US 4515752, Fig. 3. Depiction of “container opening”


Miramanda further discloses the restrictor (“stopper”) flaps designed to close by a resiliency of the flaps to retain a perfect hermetic seal thereby allowing fluid contained in the container to be kept in perfect condition and without any possibility of contamination (Col. 2, ln. 31-39; Col. 1, Ln. 41-47), and wherein the hermetic seal of the restrictor is broken when the resiliency of the flaps is overcome (e.g. by applying force to the flaps with a pipette (Col. 2, Ln. 44-47)). 
Miramanda is silent regard the particular conditions, e.g. pressure, under which a perfect hermetic seal is maintained “without any possibility for contamination” of the container contents. However, it would have been obvious for one of ordinary skill in the art to hold the container in-hand, e.g. by grasping or squeezing the container, and inverting the container to stir the contents and thereby encourage homogeneity in the contents for preparing to withdraw a sample of the contents. Furthermore, it would have been obvious for one of ordinary skill in the art to design the device to maintain the device closed–i.e. zero contents obtained from the container—during the aforementioned stirring of contents in order to maintain the hermetic seal and thereby prevent contamination of the contents. 
As per claim 2, and as the examiner can understand the claim, Miramanda further discloses the plurality of flow restrictor flaps comprises four flaps, each flap extending towards a center of the restrictor and towards the restrictor opening (Fig. 2-3).
As per claim 3, and as the examiner can understand the claim, Miramanda further discloses the edge piece seals the opening at two distinct and separated portions on the opening (see Figure B, below).

    PNG
    media_image2.png
    422
    561
    media_image2.png
    Greyscale

Figure B: US 4515752, Fig. 3. Depiction of “edge piece sealing surfaces”

As per claim 4, and as the examiner can understand the claim, Miramanda further discloses the opening of the container being round (Fig. 2) and the edge piece comprises first and second sealing surfaces (see Figure B, above).
As per claim 5, and as the examiner can understand the claim, Miramanda further discloses a surface adjacent a portion of the edge piece is convex (see Figure C, below).

    PNG
    media_image3.png
    463
    622
    media_image3.png
    Greyscale

	Figure C: US 4515752, Fig. 2. Depiction of “convex surface”

As per claim 6, and as the examiner can understand the claim, Miramanda further discloses a surface adjacent a portion of the edge piece is concave (see Figure D, below).


    PNG
    media_image4.png
    556
    725
    media_image4.png
    Greyscale

Figure D: US 4515752, Fig. 3. Depiction of “concave surface”

As per claim 7, and as the examiner can understand the claim, Miramanda further discloses an opening of the device being large enough to allow a tubular pipette to be inserted through it. Miramanda does not explicitly disclose the pipette being “cylindrical”. However, Miramanda appears capable to open sufficiently large for a similarly sized cylindrically pipette. 
As per claim 8, and as the examiner can understand the claim, Miramanda further discloses the container having a wide mouth and therefore considered to be a jar (Fig. 2-3).
As per claim 9, Miramanda further discloses the flaps extend from the edge piece toward the opening (see Figure B, above).
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/RANDALL A GRUBY/Examiner, Art Unit 3754